Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 1 of 19. PagelD #: 23

AFFIDAVIT IN SUPPORT OF COMPLAINT, ARREST AND SEARCH WARRANT
I, Louie Espinosa Jr. being duly sworn, hereby depose and states as follows:

IL INTRODUCTION AND AGENT BACKGROUND

I. I make this affidavit in support of an application for an arrest warrant pursuant to
acriminal complaint for Elizabeth Lecron for violating Title 18, United States Code, Section
844(d). Additionally, this affidavit is in support of an application for a search warrant of a single
family residence located at 3608 Willow Run Drive, Toledo, Ohio 43607 (“Target Residence”);
and a black 2012 Chrysler 200, Ohio license plate number GQF-7093, VIN
1C3CCBBB7CN146194 (“Chrysler”); and a black 2016 Kia Forte, Ohio license plate number
GVV-3147, VIN KNAFK4A68G5614772 (“Kia”). The search locations are described more
fully in Attachment A.

2. Your Affiant is a Toledo Police Officer assigned to the Federal Bureau of
Investigation (the “FBI’’), and, as such, is an investigative or law enforcement officer of the
United States within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal
Procedure. Your Affiant is engaged in the enforcement of criminal laws and is within a category
of officers authorized by the Attorney General to request and execute search warrants pursuant to
Title 18 U.S.C. §§ 3052 and 3107; and DOJ regulations set forth at Title 28 C.F.R. §§ 0.85 and
60.2(a).

3. Iam a Task Force Officer (TFO) with the FBI, United States Department of
Justice. I have been a police officer for 30 years. | originally was a campus police officer for

nearly three years prior to being hired by the city of Toledo as a police officer. After completing
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 2 of 19. PagelD #: 24

approximately six months of training at the Toledo police academy, I was sworn in as a Toledo
police officer and assigned to the operations section where I was responsible for patrolling the
streets of Toledo. | was later chosen as a field training officer where it was my responsibility to
train new hires. I later was moved to the vice/narcotics section of the police department in an
undercover capacity, where J investigated drug and other vice crimes for approximately three
years. | was then transferred to the detective bureau, where | was responsible for investigating
robbery, homicide, rapes and certain violent assaults. After approximately two years | moved to
the night shift, where I continued to investigate the aforementioned crimes and in addition |
investigated any crime that was deemed a felony. After nearly seven years in the detective
bureau, | was then assigned to the FBI’s Joint Terrorism Task Force (JTTF). My educational
background includes studies in the field of criminal justice, earning an associate’s degree in law
enforcement followed by a bachelor’s degree in criminal justice.

4. My experience as a task force officer includes the investigation of a major
criminal enterprise where 26 people were indicted for crimes including RICO Conspiracy,
Interstate and Foreign Transportation of Stolen Property, Interstate and Foreign Trafficking of
Stolen Property, Smuggling Goods from the United States, Conspiracy to Commit Access
Device Fraud, Conspiracy to Traffic in Counterfeit Goods, and Conspiracy to Commit Money
Laundering. | have also investigated international and domestic terrorism cases. The domestic
terrorism cases that I have investigated include white supremacy, black separatists, militia
extremism, anarchist extremism and sovereign citizens’ extremism.

5. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This affidavit is

2
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 3 of 19. PagelD #: 25

intended to show merely that there is sufficient probable cause for the requested complaint,
arrest, and search warrant and does not set forth all of my knowledge about this matter.

6. Based on my training, experience and the facts as set forth in this affidavit, there
is probable cause to believe that Elizabeth Lecron has committed violations of Title 18, United
States Code, Sections 844(d); and that there will be evidence, fruits, and instrumentalities of such
violations inside the Target Residence, and a black 2012 Chrysler 200, Ohio license plate
number GQF-7093, VIN 1C3CCBBB7CN 146194 (“Chrysler”); and a black 2016 Kia Forte,
Ohio license plate number GVV-3147, VIN KNAFK4A68G5614772 (“Kia”).

Il. BACKGROUND AND PROBABLE CAUSE

7. Title 18, United States Code, Section 844(d) prohibits a person from
“transport[ing] or receiv[ing], or attempt[ing] to transport or receive, in interstate or foreign
commerce any explosive with the knowledge or intent that it will be used to kill, injure, or
intimidate any individual or unlawfully to damage or destroy any building, vehicle, or other real
or personal property.” “Explosive” includes gunpowders or smokeless powders.

8. On or about June 11, 2018, Toledo Police received information regarding Subject-
1. The information revealed Subject-1 had recently expressed a desire to conduct a violent attack
and was in possession of multiple firearms and the beginning elements of a pipe bomb. The case
was referred to your Affiant with the Joint Terrorism Task Force (“JTTF”) with the FBI.

9. On or about June 11, 2018, your Affiant conducted an investigation regarding the
original complaint. The complainant told law enforcement that Subject-1 underwent noticeable
behavioral changes that began to occur when Subject-1 started dating, and living with, Elizabeth

Lecron at the Target Residence. Specifically, Subject-1 started wearing exclusively black shirts

3
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 4 of 19. PagelD #: 26

and camouflage pants. Subject-1 and Lecron also started going to the shooting range located in
Oregon, Ohio, and talking about anarchistic ideas. The complainant stated Lecron used the social
media platform, Tumblr, under the profile “ligaturemarkings,” where Lecron often posted items
about mass murder. Additionally, the complainant saw her diary entries talking about
conducting a violent attack.

A. TUMBLR PROFILE: “LIGATUREMARKINGS”

10. The Affiant confirmed with Tumblr that profile “ligaturemarkings” is registered
to beelecron95@gmail.com. Your Affiant : aware that Elizabeth Lecron goes by the nickname
“Bee.” Additionally, photographs of Lecron appear on “ligaturemarkings” profile providing
additional evidence that Lecron is the user of that profile. Through the “ligaturemarkings”
Tumblr account, Lecron posted voluminous photographs and comments glorifying mass murders
like the Columbine shooters! and Dylann Roof.

11. On July 4, 2018, Lecron posted a photograph of Dylann Roof saluting with the
words, “YOU DON’T KNOW WHAT REAL HATRED IS.” An image of a knife and gun are
next to Roof.

12. On July 28, 2018, Lecron posted a photograph of Pope Francis purportedly
holding the Eucharist or Bible. However, instead of holding the Eucharist or Bible, Dylann
Roof’s face is superimposed as to give the impression Pope Francis is honoring Roof.

13. In an undated post, Lecron displayed a photograph of Dylann Roof with his hand

in a gun shape.

 

1 Your Affiant is aware that Dylan Klebold and Eric Harris committed a mass shooting at Columbine High School on
April 20, 1999, killing thirteen people and wounding twenty one. In addition to using firearms, Klebold and Harris
planted numerous homemade bombs or explosive devices inside and outside of the high school.

4
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 5 of 19. PagelD #: 27

14. _ In another undated post, Lecron posted two photographs next to one another. The
photograph on the left is surveillance video from the Columbine High School shooting showing
the shooters in the cafeteria. The photograph on the right is three preteen or young teenage girls
each looking at their cell phones. Across the top of both photographs states, “SO GLAD I
GREW UP.” The words “DOING THIS” appear below the photograph of the Columbine
shooting surveillance video, and the words “NOT THIS” below the three girls looking at their
cell phones.

15, Similarly, in an undated post, Lecron posted a grainy photograph of the two
Columbine shooters with the word “GODLIKE” scrolled across them.

16. On August 10, 2018, another Tumblr user posted, “Can’t we all just get along and
love Eric Harris?” A different Tumblr user replied, “i organize eric cryparties every weekend if
anyone’s interested.” Lecron replied, “I'll bring the Chex mix.”

17. Lecron then posted she was going to fly to Columbine in what appears to be an
effort to honor the shooters. Specifically, Lecron posted, “Littleton trip. I’m buying plane
tickets to Littleton with [Subject-1]. We’re gonna try to hit Rampart Range, the memorial, the
gas station, the bowling alley and such. It’s gonna be a lot of fun and i can’t wait to post
pictures!” Your Affiant knows that all the places listed are places of importance to the
Columbine shooters.

18. In an undated post, another Tumblr user stated to Lecron, “U are trying to kill!!!

U are scary admit urself into a ward u and ur bf are the next mass shooters if someone doesn’t
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 6 of 19. PagelD #: 28

B. TUMBLR PROFILE: “CHARLESTONCHURCHMIRACLE”

19. A few months ago, the exact date being unknown, Tumblr shut down Lecron’s
“ligaturemarkings” profile for violating Tumblr’s terms of use for posting offensive content.
Sometime thereafter, Lecron created a new Tumblr profile, “CharlestonChurchMiracle.” Your
Affiant believes this username is a tribute to Dylann Roof. Lecron continued to post
photographs or comments about various mass murders under this new profile.

20. Specifically, Lecron reposted a photograph of Vladislav Roslyakov walking into
Kerch Polytechnic College carrying a duffle bag. Below the photograph it stated, “Vladislav
Roslyakov walking into Kerch Polytechnic College, at about | 1:46 a.m. with pipe bombs and
around 150 rounds of ammunition, with the t-shirt ‘HATRED.’” Your Affiant knows that on
October 17, 2018, Roslyakov killed approximately twenty people and wounded seventy others
through bombs and gunfire at Kerch Polytechnic College in Kerch, Crimea.

21. Similarly, Lecron reposted a photograph of what appears to be human remains on
a table. Below the photograph it stated, “Human flesh and bones found inside the home of the
cannibal serial killer, Karl Denke.” Your Affiant knows that Karl Denke was a Prussian serial
killer and cannibal in the early 1900s.

22. Furthermore, Lecron reposted a photograph of what appears to be a lifeless
female victim laying in a bathtub from an unknown murder. There is blood covering the bathtub
and surrounding walls and floor, with the female’s dismembered arm laying on the floor. A male
is standing over her with a knife in his right hand and blood covering his right arm.

23. Lecron reposted a photograph of a mirror with the words, “Born to Kill” etched

into the mirror.
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 7 of 19. PagelD #: 29

C. COLORADO TRIP

24. On August 17, 2018, Lecron and Subject-1 flew from Detroit to Denver to visit
the sights related to the shooting at Columbine High School.

25. On August 20, 2018, a Jeffco Schools Security & Emergency Management Patrol
Officer stated that he stopped and questioned Lecron for acting suspicious and stepping onto
Columbine High School property. Lecron stated she came to look at the memorial. The Officer
observed Lecron take pictures and asked that she delete them. Lecron gave her identifying
information to the Officer.

26. On or about August 20, 2018, Lecron posted on Tumblr under her profile,
“ligaturemarkings,” a photograph of Subject-1 at the Columbine Memorial, along with several
photographs of Columbine High School and the Columbine Memorial. Lecron even detailed her
contact with a Jeffco Officer while at Columbine High School. Lecron posted her next trip would
be to Charleston to visit “the church.” Your Affiant believes Lecron is referring to visiting the

church in Charleston, South Carolina where Dylann Roof committed his mass shooting.
D. FIRST SEARCH OF TARGET RESIDENCE

27. On August 18, 2018, United States Magistrate Judge James Knepp II authorized a
search warrant, and delayed notification, for the Target Residence. The warrant authorized a
search of the residence and a “physical search of the premise includes surreptitiously entering the
Target Residence, including opening locked areas, containers, safes, or other facilities, and
inspecting, reproducing, altering, or seizing any electronic storage media (including computer
hard drives and removable storage media), software, documents and other tangible objects of any

kind found within the premises or on the property.”
7
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 8 of 19. PagelD #: 30

28. On August 19, 2018, law enforcement searched the residence. Inside the
residence, they found an AK-47, a shotgun, multiple handguns, and a large quantity of
ammunition. Additionally, law enforcement found a plastic shopping bag containing numerous
end caps, which can be used in the manufacturing of pipe bombs, and were purchased by
Subject-1.

29. Furthermore, law enforcement found journal entries by Lecron and Subject-1

discussing a violent attack. Excerpts from the journals are set forth below in Sections E and F.

E. LECRON’S JOURNAL ENTRIES

30. In a journal entry dated May 10, 2018, Lecron wrote, “[Subject-1] was left at the
bar tonight. I got 4 concerning texts. Our friends don’t give a f- -k whatever, neither do we.
He’ll have his revenge, and so will I.”

31. In a journal entry dated May 23, 2018, Lecron wrote, “Around 5am, | called
[Subject-1]. He told me he felt homicidal. He had followed a car, wanting to murder. Didn’t
happen but it worried me. I just told him ‘soon.’”

32. In a journal entry dated June 8, 2018, Lecron wrote, “[Subject-1] and I got into a
fight last night. Not really a fight fight, but | caught him being dishonest. Im really hurt. Truly.
Why does this happen to me??? J still love him immensely and D-day is on track.”

F. SUBJECT-V’S JOURNAL ENTRIES

33. In a journal entry dated May 18, 2018, Subject-1 wrote, “Today is a good day. |

heard some shit went down in Texas. Hmm...” Your Affiant believes Subject-1 was referring

to a school shooting at Santa Fe (Texas) High School on May 18, 2018 where a student
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 9 of 19. PagelD #: 31

smuggled a revolver and shotgun into the high school campus and shot and killed ten people and
wounded thirteen others.

34. In a journal entry dated June 8, 2018, Subject-1 wrote, “I have also bought caps
from the local hardware store for bombs- pipe bombs to be exact. Soon we will bring destruction
on society. F- -K THEM!! THEY ARE WORTHLESS UNGODLIKE SCUM WHO WANT TO
LIVE BY ‘THEIR’ RULES AND CONSTRUCTS!” During the August 19, 2018 search of the
Target Residence, your Affiant observed end caps and a receipt for a drill. Your Affiant knows
through training and experience end caps are used to construct pipe bombs. Furthermore, your
Affiant knows it is common to drill small holes in the end caps to allow space for a wick or fuse
to ignite the explosive material inside the pipe.

35. In a journal entry dated June 8, 2018, Subject-1 wrote, “Haven’t wrote in awhile. .
. not much to say or feel. Now | have these thoughts ... These memories. They haunt me. |
have a vision. A vision to kill. To hunt the unwilling. These peasants to society. The hatred
towards the human race is bewildering. It makes me feel so good to know I will end it all. Very
soon. J am buying a knife this weekend to slay my pray. To shake things up in this world. Get
away from society but also get away with it. Nobody will know.”

G. DYLANN ROOF LETTERS

36. On July 9, 2018, Lecron wrote Dylann Roof? to introduce herself and asked Roof
for any reading suggestions. Lecron signed the letter, “Bee” with a drawing of a flower and

ribbon reading, “Best Wishes.”

 

* Roof is incarcerated at Bureau of Prison facility in Terre Haute, Indiana and is on death row after being convicted
of federal hate crimes resulting in death.

9
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 10 of 19. PagelD #: 32

37. Shortly thereafter, Roof replied to Lecron’s letter. According to the Bureau of
Prisons, Roof has only responded to four individuals, including Lecron, during the course of his
incareration. Roof asked Lecron to mail him several books about civil uprisings and the Nazis.

38. On October 17, 2018, Lecron responded to Roof’s request and sent him a book,
“The Eastern Front: Memoirs of a Waffen SS Volunteer, 1941-1945” about a Belgian who
fought for the Nazis. Additionally, Lecron wrote, “Ive been thinking about you a lot and decided
to send you books every 2 weeks.” She concluded the letter by saying, “Stay strong, Storm.

You have a lot of people that care for you beyond those walls.”

H. CHS-2

39. In August of 2018, JTTF used a confidential human source (“CHS-2°”) to contact
Lecron on Tumblr. CHS-2 began commenting and liking Lecron’s posts about mass shooting
and tragedies. Eventually, CHS-2 sent Lecron a direct message through Tumblr expressing his
pleasure about her interest in mass shootings. Through conversation Lecron learned that CHS-2
was from northwest Ohio and invited him/her to meet in person.

40. On August 8, 2018, CHS-2 and Lecron met at a bar in the city of Toledo. During
the conversation Lecron stated that she and Subject-1 had devised a plan to commit an “upscale
mass murder.” Lecron stated that her master plan was to commit an attack at an identified
second floor bar in Toledo. She stated that she knows there are only two ways in and out, and

therefore, they could be at a better tactical advantage when the police arrived. Lecron vented

 

? CHS-2 has provided valuable and accurate information in the past to law enforcement. JTTF is financially
compensating CHS-2 for his/her cooperation.

10
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 11 of 19. PagelD #: 33

that a third party had found their journals and confronted both her and Subject-1 about their plan
to commit a mass murder, which put the killing on a brief hold.

4]. A few days after their meeting, Lecron told CHS-2 that she was watching a
documentary about Timothy McVeigh and that he (McVeigh) “got it right” when talking about
his terrorist attack. Lecron also told CHS-2 she was going to the Columbine sites soon and she
would bring him/her back a rock from the school as a souvenir.

42. On August 21, 2018, CHS-2 and Lecron met at a bar in the city of Toledo.
During the conversation, Lecron stated that she wanted to meet with other anarchists to form a
team. Lecron stated she wanted to damage a livestock farm and set the livestock free. Lecron
later confirmed that she was willing to sabotage anything that harms the environment.

43. On August 28, 2018, CHS-2 and Lecron met at a bar in the city of Toledo. Lecron
reiterated that she wanted to attack a farm that raises pigs or cows. She stated she wanted to do
some research on a specific facility and get some ideas of what types of things she could do to
the facility. Lecron stated she was willing to trespass, cause property damage, steal, and cause
bodily harm if needed.

44. On August 29, 2018, Lecron told CHS-2 that she could not locate the above-
stated farm and that she was going to focus on something else.

I. UNDERCOVER AGENTS

45, On September 11, 2018, CHS-2 introduced Lecron to other “like-minded people”
who were actually undercover agents with the Federal Bureau of Investigation (UC-1 and UC-2)

at a restaurant in Toledo, Ohio. Lecron drove to the meeting location in a black 2016 Kia Forte,

1]
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 12 of 19. PagelD #: 34

Ohio license plate number GVV-3147, VIN KNAPK4A68G5614772 (“Kia”)*. UC-1 and UC-2
posed as experienced extremists with the capability of conducting a sophisticated attack as she
had desired.

46. During the meeting, the four individuals discussed conducting a bombing attack.
Lecron stated that her and her roommate (referring to Subject-1) started to make “‘a pipe bomb.”
Specifically, Lecron admitted that Subject-| “did research as to how to construct one” and
“purchased several pieces of a pipe bomb like end caps, but had not completed one yet.” Lecron
stated she originally had the idea to “disrupt” a slaughter house or pig farm, but she could not
locate a good target online. When asked about the possible killing of innocent bystanders,
Lecron stated that she had no issue with that because they are “probably a part of the problem.”

47. Later in the conversation, Lecron stated she “definitely want[ed] to make a
statement up here [northwest Ohio]” and that the manufacturing plant where she works would be
a good target because she believes they are polluting the river behind the manufacturing plant?.
Lecron stated that “security is little to none” and that she could get the undercover agent an
access badge by stating she lost her badge and requesting a second one. Lecron said she would
take photographs from inside the building and draw a diagram to help plan this attack.

48. On September 12, 2018, Lecron told CHS-2 that she had not yet taken pictures of
locations in her workplace. Lecron stated she was busy and needed time as she was “new to this

[planning an attack].” Lecron asked CHS-2 to focus on other things.

 

* Physical surveillance has observed Lecron use this Kia as her primary mode of transportation.
° Lecron works second shift at an automotive parts manufacturing plants in Bowling Green, Ohio.

12
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 13 of 19. PagelD #: 35

49. On December 2, 2018, CHS-2 contacted Lecron and told her that UC-1 and UC-2
were going to be in town the next day because they had something “in the works” and wanted to
know if she wanted to meet with them. Lecron stated that she could not meet the next day, but
wanted CHS-2 to let her know “all the details.”

J. PURCHASING BOMB COMPONENTS

50. On December 4, 2018, CHS-2 called Lecron. Below are pertinent portions of the

call:

CHS-2: “We [UC-1, UC-2, and CHS-2] met the other day and we decided there is a pipeline
down in [southeastern U.S.] that we are going to hit. . . so we are assembling components right

now. So what I’m telling you is super, please, never repeat it.”
Lecron: “Oh absolutely, [CHS-2’s name] of course” followed by laughter.

CHS-2: “The help we need, like, we’re trying to, um, it’s basically going to be pipe bombs. We
are trying to destroy infrastructure so that none of the pipelines’ sh-t leaks out into the
environment, so we’ve, like, figured out what we can hit without causing environmental damage
but they are going to have to shut down for months, like months and months and months and
months and months, it will probably look like an accident when we are done so no one gets
caught, like, it’s a really, really, really good plan and layout. Anyway, what we need help with is
it is really suspicious when someone goes into like [a well-known sporting goods retailer
(“Retailer-1)] and buys, you know, ten or twenty pounds of black powder, so (Lecron interprets

in laughter), we are looking for people to help spread it out and buy like three or four pounds for

13
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 14 of 19. PagelD #: 36

these pipe bombs . . . So, if you are willing to, like this weekend to or something just pick up like

two or three pounds even that would be an enormous help. . .”

Lecron: “Absolutely!”

CHS-2: “Yeah, you can definitely help us gets some black powder for this sh-t?”
Lecron: “Yeah. You said it’s where, [Retailer-1]?

CHS-2: “Yeah, [Retailer-1], um, I think they have it. If not, [another well-known sporting goods
store, “Retailer-2”] out towards Perrysburg, they absolutely carry, like for muzzle loading guns,
like the old black powder guns. . . we just need, like, three to five pounds of black powder and

that would be enormously helpful.”
Lecron: “Yeah, I could definitely do that this weekend. I don’t work.”

CHS-2: “Oh sweet, ok cool. Yeah, well then we will, ah, (ll talk to [UC-1] and we will get the
money and I’ Il, I'll be back in touch with you. Like we actually threw around your idea of doing
something, I didn’t give details trust me, like about the [second floor bar in Toledo Lecron
previously talked about targeting], but the idea of something like that and they liked it and they

like the tactical thinking that went into it, but they were like, but then we can never do it again. .

3°

Lecron: “Well yeah,” followed by laughter, “Right.”

CHS-2: “This one, like we’re going do this and then we are going to go and hit something else,

5

but this f---king pipeline is cancer. .. .”

14
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 15 of 19. PagelD #: 37

Lecron: “Obviously.”
CHS-2: “They are going to be so happy. Thank you so much, like this is like huge.”
Lecron: “No problem. .. You guys need anything else?”

CHS-2: “Um, no, they picked up all the hard components, like they picked up elbows, the caps I
think, and the tubes. .. We just need the stuff to make the formula and, like, the accelerant.”

Lecron: “OK.”

CHS-2: “Because no one really gives a sh-t about like tubes and elbows, but like I said if you go

into [Retailer-2] and you’re like I need thirty pounds of black powder.”
Lecron: (said while laughing) “You’re on the list.”

CHS-2: “Exactly. But tf you buy two or three, it’s hunting season so you know it’s like whatever,
maybe you’re doing a lot of target practice so they really aren’t going to be paying too much

attention but the fact you’re willing to do this for us, that’s f---ing rad.”
Lecron: “Sure, absolutely. I can’t wait to see it on the news (laughter).”

CHS-2: “Oh yeah it’s going to be big. . . Like | said you may not be able to tell anyone, at least,

not like for thirty years, but like, someday.”

Lecron: “Absolutely.”

CHS-2: “I was part of that, I helped make that f---ing happen.”
Lecron: “Right, no, this doesn’t leave us.”

CHS-2: “You will always know, like yeah, that’s because of me in part.”
15
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 16 of 19. PagelD #: 38

Lecron: “Yeah, we’ re doing it for the planet, like it’s not just for us as it’s fun but this is for the

greater good.”

CHS-2: “Yeah, this thing leaks, like, we’re not going be doing, it’s, it’s terrible. It’s absolutely f-

--ing terrible. Like, I’m so glad.”

Lecron: “Like if we can shut it down months and months and months then [ will take what [ can

get, sure.”
CHS-2: “Yeah, they may straight go out of business, like, it’s going to hurt them.”

Lecron: “Good.”

Lecron: “Hell yeah dude. Thank you so much. Hell yeah. This is exactly what I wanted to do!”

CHS-2: “Yeah, yeah, you’re going be like, this is such a huge help. Thank you.”
Lecron: “Yes, no problem.”

51. On December 8, 2018, Lecron left the Target Residence in a black 2012 Chrysler
200, Ohio license plate number GQF-7093, VIN 1C3CCBBB7CN146194 (“Chrysler’)°. She
went directly to meet with CHS-2 outside of Retailer-2 in Rossford, Ohio. Lecron got into CHS-
2’s vehicle. CHS-2 explained what they needed for the pipe bombs. CHS-2 asked Lecron if she
would buy other components for the bomb because another person “flaked out.’’ CHS-2 asked

Lecron, “if [she] could hit [Retailer-3] grab some screws or nails or whatever you think would

 

® Physical surveillance observed Subject-1 drive this Chrysler on numerous occasions.

16
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 17 of 19. PagelD #: 39

shred the most, that’d be awesome. We only need, um, two [pounds] of the black powder and
whatever you have left just buys extra screws and sh-t like that.”” CHS-2 gave Lecron $100.
CHS-2 attempted to engage Lecron in small talk. Lecron said she did not want to talk about
work, but that she had “gotten my fourth reply from Dylann Roof.” CHS-2 replied, ““That’s
pretty f---ing cool.” Lecron confirmed, “Super cool. I’m just buying him books. All the books
he wants are like [unintelligible] a Nazis book.” CHS-2 responded, “That’s not terribly
surprising.” Lecron said, “No, I’m not shocked. I’m talking to Brenda Spencer’ too. . . She’s like
56 [years old]. She’s been in prison for like forty years. . . She shot up a school when she was 16
and been in prison ever since... ”” CHS-2 showed Lecron a photograph and said, “That’s the
shit we need. .. it’s called Triple Seven.” Lecron asked, “Two of them?” CHS-2 said, “Yeah,
just two of them. Apparently, that’s good stuff for the formula [to make bombs].” Lecron
replied, “OK, sick. .. I got you. . . I’m so excited about this.” CHS-2 agreed, “Yeah, it’s going to
be a big f---ing splash I'll tell that much. Lot of people, yeah, it’s going to be a wakeup call.”
Lecron finished the conversation stating, “Be sure to take a video” and enthusiastically said,
“dial it up” as she got out of the car.

52. Lecron entered Retailer-2 by herself and purchased two pounds of Hodgdon
Triple Seven Muzzleloading Propellant®. Lecron returned to the car and provided the two
pounds of material to CHS-2. They briefly discussed purchasing the other items at a nearby

major retailer (“Retailer-3”). Lecron left CHS-2’s car and stated, “Let’s get this bread.”

 

? On January 29, 1979, Brenda Spencer, as a 16-year old, shot and killed two people and injured eight children and
a police officer at Grover Cleveland Elementary School in San Diego, California.

® Hodgdon Triple Seven Muzzleloading Propellant is manufactured in Kansas, and thus travelled in interstate
commerce to Ohio.

17
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 18 of 19. PagelD #: 40

53.  Lecron entered Retailer-3 in Perrysburg, Ohio by herself. Inside the store, Lecron
purchased approximately 665 screws of various sizes but some as long as three inches. Lecron
left the store and gave the screws to CHS-2. Lecron said, “I don’t know how many you needed .
. these bad boys [unintelligible].”” CHS-2 replied, “That’s perfect.” Lecron said, “I hope so.”
Lecron concluded, “So, I guess I’Il talk to you when the deed [the bombing of the pipeline] is
done?” CHS-2 said,” Yeah, when we make our way back up here, I’ll make some to reach out to
you. . .You’ll know whether or not it was a success or not I’m sure pretty quickly. . .You’ll see
your handy work for sure.” Lecron said, “I’m very excited. . . stick it to him man. . . Be safe”

and left the car.

(intentionally left blank)

18
Case: 3:18-mj-05409-JRK Doc #: 1-1 Filed: 12/10/18 19 of 19. PagelD #: 41

Ill. CONCLUSION

54, Based on the foregoing, your Affiant respectfully submits there is probable
cause to believe that Elizabeth Lecron violated Title 18, United States Code, Section 844(d); and
that there is evidence, fruits, and instrumentalities of violations of such crime in the Target

Residence and the two listed vehicles.

 

A

LouigjEspinosa Jr.
TaskiForce Officer

Federal Bureau of Investigation

Subscribed and sworn to me telephonically
after being submitted by reliable electronic means

on jie "P KugP S

Hoforpble James R. Knepp °
UNITED STATES MAGISTRATE JUDGE

 

19
